USCA11 Case: 20-14831      Date Filed: 03/07/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14831
                   Non-Argument Calendar
                   ____________________

SHACONDA PATTON,
                                              Plaintiff-Appellant,
versus
PMTD RESTAURANTS, LLC,
d.b.a. KFC,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:17-cv-00803-RDP
                   ____________________
USCA11 Case: 20-14831         Date Filed: 03/07/2022    Page: 2 of 4




2                      Opinion of the Court                 20-14831


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Shaconda Patton, an African-American woman, filed a coun-
seled lawsuit against her former employer, PMTD Restaurants,
Inc., doing business as KFC, alleging that it had wrongfully de-
moted and suspended her and reduced her hours because of her
race and in retaliation for complaining of race discrimination, in
violation of Title VII and 42 U.S.C. § 1981. The district court de-
nied summary judgment to KFC, and the case proceeded to trial.
        At trial, Patton offered the testimony of several witnesses to
support her claims of discrimination and retaliation. KFC, for its
part, presented several witnesses who testified that its decisions
were not motivated by race or retaliation. After Patton’s presenta-
tion of her case and at the close of the evidence, the district court
denied KFC’s motions for judgment as a matter of law, finding suf-
ficient evidence for a jury to return a verdict in Patton’s favor.
       Ultimately, the jury returned verdicts in favor of KFC, find-
ing that Patton had not shown her race was a motivating factor for
her suspension or demotion and that KFC did not take an adverse
employment action because she engaged in protected activity. The
court entered judgment for KFC, and this appeal followed.
      On appeal, Patton, now proceeding pro se, largely restates
arguments she presented in opposition to summary judgment. She
contends that the evidence created genuine issues of material fact
USCA11 Case: 20-14831         Date Filed: 03/07/2022     Page: 3 of 4




20-14831                Opinion of the Court                         3

regarding both discrimination and retaliation. And she states that
the jury did not take into account her evidence and instead “relied
on the contradictory testimon[y]” from KFC’s witnesses.
       Patton’s arguments do not show any error in the proceeding
below. The question at summary judgment, or when addressing a
motion for judgment as a matter of law, is whether the case should
be decided by a jury. To make that determination, the court views
the evidence in the light most favorable to the plaintiff and asks
whether a reasonable jury could find in favor of the plaintiff. See,
e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).
Applying that standard here, the district court repeatedly found
that there was enough evidence to submit the case to a jury.
       But once a case goes to a jury, as it did here, the jury is free
to make credibility determinations, weigh the evidence, and re-
solve disputed issues of fact, and we cannot second-guess those de-
terminations on appeal. See id. at 255; see also United States v.
Parrado, 911 F.2d 1567, 1571 (11th Cir. 1990) (“Credibility determi-
nations are the exclusive province of the jury.”). Patton does not
argue that KFC’s evidence was incredible as a matter of law. See,
e.g., United States v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997).
And “[f]aced with conflicting credible evidence it was within the
jury’s province to resolve the conflict in favor of [the defendant].”
USCA11 Case: 20-14831            Date Filed: 03/07/2022       Page: 4 of 4




4                         Opinion of the Court                    20-14831

Bauman v. Centex Corp., 611 F.2d 1115, 1119 (5th Cir. 1980). 1 The
mere fact that the jury resolved disputed facts against Patton does
not show that any error occurred. Accordingly, the district court
properly entered judgment on the jury’s verdict.
       Because Patton fails to explain how the jury erred by relying
on the testimony of defense witnesses or to demonstrate any other
error at her trial, we affirm the judgment in favor of KFC.
       AFFIRMED.




1This Court adopted as binding precedent all Fifth Circuit decisions prior to
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).